Name: 94/963/EC: Commission Decision of 28 December 1994 establishing the status of Finland as non vaccinating as regards Newcastle disease
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  health;  trade policy;  agricultural policy
 Date Published: 1994-12-31

 Avis juridique important|31994D096394/963/EC: Commission Decision of 28 December 1994 establishing the status of Finland as non vaccinating as regards Newcastle disease Official Journal L 371 , 31/12/1994 P. 0029 - 0029 Finnish special edition: Chapter 3 Volume 64 P. 0245 Swedish special edition: Chapter 3 Volume 64 P. 0245 COMMISSION DECISION of 28 December 1994 establishing the status of Finland as non vaccinating as regards Newcastle disease (94/963/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/593/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in and imports from third countries of poultry and hatching eggs (1) as modified by the Act concerning the conditions of accession of the Kingdom of Norway, the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded, Annex I (V) (E) (1) (2) (4) (d), and in particular Article 12 (2) thereof, Whereas vaccination against Newcastle disease in poultry has been prohibited for over a year in Finland; Whereas breeding flocks in Finland have been monitored at least once a year for the presence of Newcastle disease; whereas the holdings contain no poultry which have been vaccinated against Newcastle disease; Whereas in the light of the Newcastle disease situation it is appropriate to fix the status of Finland; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Finland fulfils the criteria fixed by Article 12 (2) of Directive 90/539/EEC. Article 2 This Decision shall take effect subject to and on the date of the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. Article 3 This Decision is addressed to the Member States. Done at Brussels, 28 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 303, 31. 10. 1990, p. 6.